Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications

2.	Reissue application 16/706,674 was filed 12/06/2019 as a reissue of Application 12/681,132 filed on 04/01/2010.  This application is a reissue of US Patent 8,321,456 issued on 11/27/2012.  Application 12/681,132 is a national stage entry of PCT/IB2008/054013 with an International Filing Date of 10/02/2008.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Oath/Declaration
Claim Rejections - 35 U.S.C. 251
4.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The Declaration contains no statement of error.
Additionally, the reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The oath/declaration must identify each inventor by full name, and country of citizenship as required by 35 U.S.C. 115 and 37 CFR 1.63(a)(3).  

Claim Rejections - 35 U.S.C. 251 Rejection

5.	Claims 1-14 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Amendments to Reissue Applications

6.	Pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). 
It is noted, a broad statement that the amendments are supported by the “general disclosure” is not sufficient to meet this requirement.  Applicant should specifically point out support for the amendments.

Claim Interpretation

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a processor to obtain sets of metadata…analyze at least one distribution of values of an attribute…select at least one attribute value in dependence on the analysis…process the selected attribute value(s) to generate the metadata for association with the collection…”
Particularly the claimed “processor” in the claim is not an ordinary microprocessor or a general purpose computer but rather a particular processor requiring special programming since all of the recited functions in the claim (i.e. the obtaining sets of metadata…analyzing at least one distribution of values of an attribute…selecting at least one attribute value in dependence on the analysis…processing the selected attribute value(s) to generate the metadata for association with the collection…”) are functionalities that are not coextensive with a microprocessor or general purpose computer.  All of these functions cannot be performed by a general purpose computer/processor and the claimed processor requires special program.  Thus, “processor” is a generic placeholder.  Additionally, the claim does not contain sufficient structure for performing the functions noted above.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



10.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claim limitation is as follows:
a processor to obtain sets of metadata…analyze at least one distribution of values of an attribute…select at least one attribute value in dependence on the analysis…process the selected attribute value(s) to generate the metadata for association with the collection…”
The processor limitation is set forth using functional language in the claim.  The processor is not understood as having sufficient structure for performing the recited functions of the obtaining sets of metadata…analyzing at least one distribution of values of an attribute…selecting at least one attribute value in dependence on the analysis…processing the selected attribute value(s) to generate the metadata for association with the collection…as in claim 13.  If a general purpose processor would be capable of performing the claimed functions, then a skilled artisan may consider it as providing sufficient structure for performing those functions (i.e. functions such as “storing”); however, the above recited function is not a typical function found on a general purpose processor and would require additional programming of the processor to implement.  Here the functions cannot be executed without additional programming.  Thus the claimed “processor” alone is not sufficient structure to perform the functions of claims 20-23.  Further, the term “processor” appears without a structural modifier.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure in the form of a processor to perform the above recited claimed function.  The specification does not provide detailed steps as to how the processor would perform the functions recited above.  

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


15.	Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abajian et al., US 10,210,184 B2, 02/19/2019 (filed 03/2/2015, continuation of 12780571, filed 05/14/2010 ,now U.S. Patent #9009136, 12780571 is a continuation of 10886946, filed 07/07/2004 ,now U.S. Patent #7720836, 10886946 is a continuation of 09876941, filed 06/08/2001 ,now U.S. Patent #6785688, 09876941 Claims Priority from Provisional Application 60252273, filed 11/21/2000) in view of Horn, US 9,229,945 B2, 01/05/2016 (filed 01/05/2015, which is a continuation of 13609078 filed 9/10/2012 which is a continuation of 13272028, filed 10/12/2011 which is a continuation of  12856428 filed 08/13/2010 which is a continuation of 11/903,3014 filed 09/21/2007 which is a division of 10621689 filed 07/16/2003 which claims priority to provisional 60396439 filed 07/16/2002.

Regarding claim 1, Abajian discloses method of improving the functioning of a media content player on an electronic device connected to a media content server via a network by automatically generating on the media content server metadata for association with a collection of content items accessible to a processing system for processing data included in the content items so that the content items may be automatically clustered based on similarities within the metadata and the clustered content items automatically displayed for browsing on the electronic device.  See abstract, figure 1 and 3, and columns 6-column 9 disclosing generating metadata for association with a collection of content items accessible to a processing system for processing data included in the content items so that the content item may be clustered based on similarities within the metadata and the clustered content items are displayed for browsing.  For example, interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.    Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with fields in known databases.  A grouping process compresses binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  
Abajian discloses obtaining sets of metadata associated with the content items individually, each set of metadata including at least one attribute value associated with the content item.  See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.    Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with fields in known databases.  Metadata includes multimedia URL, page URL, page title, page keywords, page descriptions, titles, author, copyright, key frame, bit rate, duration, etc.  A grouping process comprises binning which selects 
Abajian discloses analyzing at least one distribution of values of an attribute over the sets of metadata associated with the respective content items.  See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.  Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with fields in known databases.  A grouping process comprises binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  
Abajian discloses selecting at least one attribute value in dependence on the analysis, processing the selected attribute values to generate the metadata for association with the collection. See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.  Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with fields in known databases.  Metadata includes multimedia URL, page URL, page title, page keywords, page descriptions, titles, author, copyright, 
Abajian discloses making the generated metadata available to the processing system for processing data included in the content items in connection with an identification of the collection of content items, wherein the step of selecting at least one attribute value includes selecting at least one attribute by comparative analysis of distribution of values over the sets of metadata associated with the respective content items individually of each of a plurality of attributes. See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.  Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with fields in known databases.  Metadata includes multimedia URL, page URL, page title, page keywords, page descriptions, titles, author, copyright, key frame, bit rate, duration, etc.  A grouping process comprises binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  
Abajian discloses clustering the content items based on similarities of attribute values within the generated metadata. See column 6-column 9 disclosing 
Abajian discloses delivering to the electronic device connected to the media content server via a network the clustered content items to display for browsing on the electronic device based on the comparative analysis, Abajian discloses displaying the clustered content items for display based on the comparative analysis.  See abstract disclosing that the resultant metadata and media files are available to users and search engines.
To the extent that Abajian does not explicitly utilize the term “collection” when disclosing associating metadata with content items, Horn more explicitly discloses a grouping process in which metadata information is used to logically group related objects through special containers called collections.  Collections permit selection of objects and contain objects that are logically-grouped by user-defined categorization, user/system-defined metadata query, and user /system defined key phrase matching.  See columns 5-9 and column 15-16.  Horn additionally discloses the clustering of the 
It would have been obvious to combine Horn’s teachings of generating metadata for association with a collection within Abajian because both Abajian and Horn are related to generating metadata for association with a group of content items and skilled artisan at the time of the invention would have been capable of combining the features of Abajian and Horn in order to group and link disparate pieces of information within a collection in order to provide more efficient archiving, retrieval and viewing of content and also provide better organization and storage of the content information.  Additionally, such a combination yielded nothing more than predictable results to one of ordinary skill in the art.  See columns 1-3 of Horn.

Regarding claim 2, Abajian does not explicitly disclose including identifying the content items included in the collection using data maintained by a hierarchical file system; however, Horn discloses hierarchical data storage systems.  See column 5-7, figures 12a-12b.  
It would have been obvious to combine Horn’s teachings of generating metadata for association with a collection within Abajian because both Abajian and Horn are related to generating metadata for association with a group of content items and skilled artisan at the time of the invention would have been capable of combining the features of Abajian and Horn in order to group and link disparate pieces of information within a collection in order to provide more efficient archiving, retrieval and viewing of content 

Regarding claim 3, Abajian discloses wherein selecting at least one attribute value in dependence on the analysis includes selecting at least one value of fewer than all attributes having values included in sets of metadata associated with content items in the collection individually.  See column 10, lines 10-44 and figure 8 disclosing selecting an attribute in dependence on the analysis in sets of metadata associated with the content items in the collection individually.  For example, in one embodiment, URLs are grouped if they have the same content for fields indicating a host URL and duration which is less than all the attributes having values in the sets of metadata associated with the content items.  

Regarding claim 4, Abajian discloses selecting at least one value of each of a number of attributes, the number being based on at least one of user input, and results of the analysis of at least one distribution of values of an attribute over the sets of metadata associated with the respective content items. See column 10, lines 10-44 and figure 8 disclosing selecting an attribute in dependence on the analysis in sets of metadata associated with the content items in the collection individually.  For example, in one embodiment, URLs are grouped if they have the same content for fields indicating a host URL and duration.

Regarding claim 5, Abajian discloses wherein the comparative analysis includes, for each of a plurality of candidate attributes, partitioning the collection of content items into disjoint sets according to similarity of values of that candidate attribute associated with the respective content items individually, and ranking the attributes according to a factor based at least on a relative size of a largest set in the partition made for the candidate attribute, with respect to a size of the collection. See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.  Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with fields in known databases.  A grouping process comprises binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  
Abajian further discloses a full text relevancy ranker comprising ranking and sorting data (e.g. media metadata) based on a variety of semantic and technical data fields (e.g. title, author, date, duration, bit rate, etc).  Media metadata describing the semantics of the content are sorted and grouped into broad categories.  For example, artist of a streamlining media file, type of streaming media, date of creation, etc.  These categories are individually weighted along with technical parameters such as bit rate, duration, fidelity.  A relevance score is calculated for each URL in accordance with the associated weights.  The relevancy score is based upon several weighting criteria such 

Regarding claim 6, Abajian further discloses a full text relevancy ranker comprising ranking and sorting data (e.g. media metadata) based on a variety of semantic and technical data fields (e.g. title, author, date, duration, bit rate, etc).  Media metadata describing the semantics of the content are sorted and grouped into broad categories.  For example, artist of a streamlining media file, type of streaming media, date of creation, etc.  These categories are individually weighted along with technical parameters such as bit rate, duration, fidelity.  A relevance score is calculated for each URL in accordance with the associated weights.  The relevancy score is based upon several weighting criteria such as the number of times a query term occurs in the metadata (term frequency), number of links to the references website, number of terms between query terms in the text for the metadata, and file type selected for a search. Abajian further discloses that the promoter formats and prioritizes data for target search system.  Promoter provides an indication to the system as to the trustworthiness of the media data.  The hierarchy of trustworthiness is used to conduct the search or pass the URLs onto the user.  See columns 13-14.

Regarding claim 7, Abajian discloses selecting at least one value of each of a number of attributes, the number being based on at least one of user input, and a characteristic of the distribution of values of that attribute over the sets of metadata associated with the respective content items individually.  See column 10, lines 10-44 and figure 8 disclosing selecting an attribute in dependence on the analysis in sets of metadata associated with the content items in the collection individually.  For example, in one embodiment, URLs are grouped if they have the same content for fields indicating a host URL and duration.

Regarding claim 8, Abajian discloses wherein the step of processing the selected attribute value(s) to generate the metadata includes generating metadata including attribute value information corresponding to at least one selected attribute value and qualifying data based on an analysis of the distribution of values of the selected attribute over the sets of metadata associated with the respective content items individually.  See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.  Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with fields in known databases.  A grouping process comprises binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  

Regarding claim 9, Abajian discloses wherein the step of processing the selected attribute value(s) to generate the metadata includes synthesizing text data representing a descriptive phrase.  Abajian discloses processing the selected attribute values to generate the metadata can include added metadata in the form of textual data (i.e. new terms).  See column 12, lines65-column 13, line 52.

Regarding claim 10, Abajian discloses upon selecting at least one attribute value in dependence on the analysis, repeating the analysis on sets of metadata associated with respective content items in the collection other than those including at least one attribute value corresponding to the attribute value(s) selected prior to repeating the analysis.  See column 6-10 disclosing an interpretive metadata extractor that captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and the URL.  The metadata is extracted, parsed and indexed, compared with fields in known databases.  A grouping process comprises binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  The grouper analyzes and compares URLs in the database and combines variants of the same media URL and creates a group in which all metadata for similar URLs are added to a group.  URLs having common specified attributes are combined into bins.

Regarding claim 11, Abajian discloses wherein the step of processing the selected attribute values to generate the metadata includes processing the selected attribute value(s) to generate metadata for comparison with metadata generated for a different collection of content items, and if the metadata generated for comparison differs by less than a certain minimum, selecting at least one further attribute value in dependence on an analysis of at least one distribution of values of an attribute over the sets of metadata associated with the respective content items, wherein at least the further selected attribute value(s) is/are processed to generate the metadata for association with the collection. See column 6-9 disclosing an interpretive metadata extractor that captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and the URL.  The metadata is extracted, parsed and indexed, compared with fields in known databases.  A grouping process comprises binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  The grouper analyzes and compares URLs in the database and combines variants of the same media URL and creates a group in which all metadata for similar URLs are added to a group.  URLs having common specified attributes are combined into bins.

Regarding claim 12, Abajian discloses wherein making the generated metadata available to the system 1 for processing data included in the content items includes storing the generated metadata in association with data maintained by a file system and identifying a group of files corresponding to the content items. See column 6-9 disclosing an interpretive metadata extractor that captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and the URL.  The metadata is extracted, parsed and indexed, compared with fields in known databases.  A grouping process comprises binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  The grouper analyzes and compares URLs in the database and combines variants of the same media URL and creates a group in which all metadata for similar URLs are added to a group.  URLs having common specified attributes are combined into bins.

Regarding claim 13, Abajian discloses a system for automatically generating metadata for association with a collection of content items comprising a processor.  See abstract, figure 1 and 3, column 6-column 9 disclosing generating metadata for association with a collection of content items accessible to a processing system for processing data included in the content items so that the content item may be clustered based on similarities within the metadata and the clustered content items are displayed for browsing.  For example, interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.    Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, 
Abajian discloses a processor to obtain sets of metadata associated with the content items individually, each set of metadata including at least one attribute value associated with the content item.  See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.    Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with fields in known databases.  A grouping process comprises binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  
Abajian discloses a processor to analyze at least one distribution of values of an attribute over the sets of metadata associated with the respective content items.  See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.  Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with 
Abajian discloses a processor to select at least one attribute value in dependence on the analysis, processing the selected attribute values to generate the metadata for association with the collection. See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.  Extraction agent captures and aggregates media specific metadata pertaining to the media (including multimedia and streaming media).  The metadata is extracted, parsed and indexed, compared with fields in known databases.  A grouping process comprises binning which selects and sorts and combines URLs having specified attributes into bins.  The URLs have at least one common attribute (i.e. same content in specified field).  Examples include fields indicating artists, linking URL, title, etc.  
Abajian discloses wherein the step of selecting at least one attribute value includes selecting at least one attribute by comparative analysis of distribution of values over the sets of metadata associated with the respective content items individually of each of a plurality of attributes. See column 6-column 9 disclosing interpretative metadata extraction captures and aggregates metadata pertaining to a media file using metadata from the media stream, third party databases, referring web page, and URL.  Extraction agent captures and aggregates media specific metadata 
To the extent that Abajian does not explicitly utilize the term “collection” when disclosing associating metadata with content items, Horn more explicitly discloses a grouping process in which metadata information is used to logically group related objects through special containers called collections.  Collections permit selection of objects and contain objects that are logically-grouped by user-defined categorization, user/system-defined metadata query, and user /system defined key phrase matching.  See columns 5-9 and column 15-16.  
It would have been obvious to combine Horn’s teachings of generating metadata for association with a collection within Abajian because both Abajian and Horn are related to generating metadata for association with a group of content items and skilled artisan at the time of the invention would have been capable of combining the features of Abajian and Horn in order to group and link disparate pieces of information within a collection in order to provide more efficient archiving, retrieval and viewing of content and also provide better organization and storage of the content information.  Additionally, such a combination yielded nothing more than predictable results to one of ordinary skill in the art.  See columns 1-3 of Horn.

Claim 14 is drawn to the computer readable non-transitory medium in the memory of a media content server for executing the code corresponding to the steps of claim 1 above.  Accordingly, claim 14 is rejected under the same rationale used in claim 1 above.

Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992